FILED
                           NOT FOR PUBLICATION
                                                                            FEB 09 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50303

              Plaintiff - Appellee,              D.C. No. 3:13-cr-3519-BEN-1

 v.
                                                 MEMORANDUM*
FABIAN SANTILLAN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                     Argued and Submitted December 7, 2015
                              Pasadena, California

Before: GOULD and BERZON, Circuit Judges, and STEEH,** Senior District Judge.

      Fabian Santillan appeals from the revocation of supervised release and

eleven-month sentence imposed upon revocation. Following argument and

submission of the appeal, the government filed a motion to dismiss the appeal for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
lack of subject-matter jurisdiction due to mootness based on the fact that Santillan

completed his sentence on January 11, 2016, and was released from custody.

      Mootness of a pending appeal deprives the court of subject matter

jurisdiction to continue hearing that appeal. McCullough v. Graber, 726 F.3d
1057, 1059 (9th Cir. 2013) (holding that a case or controversy “must exist at all

stages of the proceedings, including appellate review”). We agree that the appeal

is moot because Santillan has fully served his custodial sentence and is not subject

to an additional term of supervised release. See Spencer v. Kemna, 523 U.S. 1, 14,

(1998); United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999). We,

therefore, dismiss the appeal.

DISMISSED.




                                          2